Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record teaches a display device comprising: a substrate; a gate line disposed on the substrate and configured to transmit a gate signal, the gate line longitudinally extending along a first direction; a reference voltage line disposed apart from the gate line and configured to transmit a reference voltage; an insulation layer disposed on the gate line and the reference voltage line; a pixel electrode layer comprising: a first sub-pixel electrode disposed on the insulation layer and located at a first side with reference to the gate line; and a second sub-pixel electrode disposed on the insulation layer and located at a second side opposite to the first side with reference to the gate line; and a conductive shield portion disposed on the gate line, wherein the gate line comprises two parallel edges, an edge closer to the reference voltage line among the two parallel edges.  The prior art of record does not teach nor suggest, in combination with the limitations above, the an edge closer to the reference voltage line among the two parallel edges comprising a first edge extending along a second direction crossing the first direction, and wherein the conductive shield portion overlaps the first edge.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES A DUDEK/Primary Examiner, Art Unit 2871